Citation Nr: 9908315	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-27 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1.  Entitlement to service connection for contact dermatitis.

2.  Entitlement to service connection for left spermatocele 
with abnormal sperm morphology and low motility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The April 1997 rating determination denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran 
submitted a timely notice of disagreement.  Subsequently, in 
a February 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent disability 
rating and noted that this indicated a complete grant of 
benefits.  The Board finds that the grant of service 
connection for PTSD constitutes a grant of the benefit sought 
on appeal, and that this issue is no longer within the 
Board's jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In a letter dated in October 1998, the veteran was advised by 
the RO that his claims folder was being transferred to the 
Board, and that he had 90 days from the date of the letter to 
request a hearing before the Board.  In late February 1998, 
the veteran appeared at the RO and asserted that he had 
requested a hearing before a member of the Board at the RO.  
There is no evidence in the claims folder that the veteran 
has requested such a hearing.  His appearance at the RO was 
more than 90 days after the letter notifying him of the 
transfer of the claims folder.  Under the provisions of 38 
C.F.R. § 20.1304(a) (1998), a request for a hearing before 
the Board, after the appeal has been certified to the Board 
must be sent to the Board and not the RO.  If a request is 
received more than 90 days after certification of the appeal, 
the veteran must make a written motion to the Board for 
consideration of request and show good cause.  38 C.F.R. 
§ 20.1304(b) (1998).  In the instant case, no such motion has 
been received.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
contact dermatitis and exposure to Agent Orange or any other 
incident of service.

2.  There is no competent evidence of a nexus between current 
left spermatocele with abnormal morphology and low motility 
and exposure to Agent Orange or any other incident of 
service.


CONCLUSIONS OF LAW

1. The claim for service connection for contact dermatitis is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for left spermatocele 
with abnormal morphology and low motility is not well 
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records, including an examination for service 
separation in October 1967 are negative for any complaint, 
treatment, or diagnosis of contact dermatitis or left 
spermatocele with abnormal morphology and low motility.  Upon 
separation the veteran's skin and genito-urinary system were 
noted to be normal.

A VA outpatient treatment record dated in June 1986 shows a 
diagnosis of left spermatocele.

A VA outpatient treatment record dated in October 1996 shows 
that the veteran was seen with complaints of left scrotal 
mass.  The diagnosis was left spermatocele.  

The veteran was accorded a VA examination in December 1996.  
At that time, he reported pruritic skin lesions associated 
with heat since 1996.  On examination of the skin there were 
erythematous macula lesions on the arms and back noted since 
June.  On examination of the genito-urinary system, left 
spermatocele was noted.  The diagnosis was contact 
dermatitis.

The veteran underwent a VA Agent Orange examination in 
December 1996.  At that time, he reported that fifty percent 
of his Vietnam tour involved exposure to Agent Orange.  
Specifically, the veteran was not directly sprayed upon, but 
was exposed to recently sprayed areas and was assigned to 
unload unknown chemicals from a ship.  The examination was 
normal except for the diagnoses of contact dermatitis and 
left spermatocele with abnormal morphology and low motility.  

During a September 1997 personal hearing, the veteran 
referred to Agent Orange exposure in conjunction with 
leukemia and birth defects.  He did not testify affirmatively 
that his exposure to Agent Orange resulted in any residual 
disabilities.  


Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant's representative contends that, regardless of 
the Court's decisions pertaining to this issue, M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim. 38 
U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 
3.159(a).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  Schroeder 
v. West, No. 97-131 (Feb. 8, 1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Federal 
Circuit upheld the Court's interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant 
in the absence of a well-grounded claim.  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear. See Bernard v 
Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined, therefore, that, in the absence of a well- 
grounded claim, VA has no duty to assist the appellant in 
developing his case.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is well- grounded.

Although VA is under no duty to assist him in the further 
development of the claim VA may, dependent on the facts of 
the case, have a duty to notify the veteran of the evidence 
needed to support a claim. 38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The appellant 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded, and VA has no 
further obligation to notify him of the evidence needed to 
support the claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996).  

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war period will be presumed to have been 
exposed to an herbicide agent during that service if he 
develops one of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" includes the 
following:

Adult fibrosarcoma Dermatofibrosarcoma protuberans Malignant 
fibrous histiocytoma Liposarcoma Leiomyosarcoma Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma) Proliferating (systemic) 
angioendotheliomatosis Malignant glomus tumor Malignant 
hemangiopericytoma Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon sheath Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas Malignant 
mesenchymoma Malignant granular cell tumor Alveolar soft part 
sarcoma Epithelioid sarcoma Clear cell sarcoma of tendons and 
aponeuroses Extraskeletal Ewing's sarcoma Congenital and 
infantile fibrosarcoma Malignant ganglioneuroma

Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1998).

The Secretary of the VA formally announced in the Federal 
Register on January 4, 1994, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for certain conditions or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted." 59 Fed.Reg. 341 (1994).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).



Analysis

The veteran had qualifying service in Vietnam.  Accordingly, 
if he is shown to have a disease listed at 38 C.F.R. § 
3.309(e), he is presumed to have been exposed to herbicidal 
agents while in service.

Contact Dermatitis

The veteran argues that his contact dermatitis is secondary 
to Agent Orange exposure and, as such, this disorder is a 
disease for which presumptive service connection is warranted 
under 38 C.F.R. § 3.309(e).

While chloracne or other acneform diseases consistent with 
chloracne are subject to the presumptions of § 3.309(e), 
contact dermatitis is not an acneform disease consistent with 
chloracne.  Contact dermatitis is not otherwise listed as 
condition subject to the presumptions of that section.  Thus, 
service connection for contact dermatitis would not be 
available on the basis of the presumptions accorded to 
veterans exposed to herbicidal agents.

The veteran could still establish service connection with 
competent evidence of direct service incurrence, evidence 
that contact dermatitis was present to a compensable degree 
within one year of service, or on the basis of competent 
evidence that the disease was related to Agent Orange 
exposure in service. However, there is no competent evidence 
in support of any of these theories of entitlement.

As a lay person, the veteran would not be competent to offer 
an opinion as to a nexus between contact dermatitis and 
service, including exposure to Agent Orange in service and 
the subsequent contact dermatitis.  He would not be competent 
to diagnose contact dermatitis in service or within any 
potentially applicable presumptive period.  In fact, he did 
not report and the record contains no competent evidence of 
contact dermatitis until 1996, many years after service.

The veteran has not presented any medical evidence showing 
that contact dermatitis is secondary to Agent Orange 
exposure, or to any other incident or event of service. In 
short, there is no competent evidence of a nexus between 
contact dermatitis and service.


Left Spermatocele with Abnormal Morphology and Low Motility

The veteran asserts that his left spermatocele with abnormal 
morphology and low motility is a residual to his exposure to 
Agent Orange during service.

In the instant case, spermatocele is not among the diseases 
subject to presumptive service connection under the 
provisions of § 3.309(e).  Nonetheless, service connection 
would still be available if there were competent evidence 
linking a current diagnosis of left spermatocele with 
abnormal morphology and low motility to Agent Orange exposure 
or some other incident of service.

There is no competent evidence linking the current diagnosis 
of left spermatocele with abnormal morphology and low 
motility to service.  The veteran has asserted that there is 
such a nexus.  However, as a lay person, he is not competent 
to render an opinion as to what is essentially a question of 
medical causation.  Since there is no competent evidence of a 
nexus between left spermatocele with abnormal morphology and 
low motility and service, the claim is not well grounded and 
must be denied.



ORDER

Service connection for contact dermatitis is denied.  

Service connection for left spermatocele with abnormal 
morphology and low motility is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 7 -


- 6 -


